EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yoshiya Nakamura on March 23, 2022.
The application has been amended as follows: 
2.1. Claims 1-9 are rejoined.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The obviousness rejection over Yang et al, Kawai et al and Kokado et al in view of Fukui et al is withdrawn in view of Applicants amendment, arguments and declaration filed 2/4/22.  The declaration under 37 CFR 1.132 filed 2/4/22 is sufficient to overcome the rejection of claims 10-16, 18 based upon the 35 U.S.C. 103 rejection over Kokado et al in view of Fukui et al.  Furthermore, the terminal disclaimer filed on March 23, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,121,368 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The terminal disclaimer overcomes the prospective nonstatutory double patenting rejection over US Patent No. 11,121,368.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.